Citation Nr: 0826828	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-34 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran was beleaguered from December 1941 to April 1942, 
was missing in April 1942, was a prisoner of war from April 
1942 to August 1942, was in no casualty status from September 
1942 to February 1945, and had service with the regular 
Philippine Army from February 1945 to June 1946.  The 
appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for the 
cause of the veteran's death in October 2002 and the 
appellant did not appeal.

2.  The evidence received since the October 2002 RO decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for the cause of the veteran's 
death. 


CONCLUSIONS OF LAW

1.  The October 2002 RO decision that denied an application 
to reopen the claim for service connection for the cause of 
the veteran's death is final.  38 U.S.C.A § 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2002); 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in September 2005, the RO satisfied 
its duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the appellant of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that she was expected to provide.  In October 2007, the RO 
also notified the appellant of the process by which effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established notice requirements specific to new and material 
claims.  Essentially, under Kent, the appellant must be 
apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the appellant as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  These requirements were fulfilled in 
the September 2005 letter.

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

Analysis

The RO initially denied service connection for the cause of 
the veteran's death in an August 1972 rating decision.   In 
letters dated in June 1976, April 1979, and October 2002, the 
RO denied applications to reopen the claim for service 
connection.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  Thus, the October 2002 RO decision became 
final because the appellant did not file a timely appeal.

The claim for entitlement to service connection for the cause 
of the veteran's death  may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in January 2006.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decisions included the veteran's service treatment records, 
marriage certificate, certificate of death, Form 632 
pertaining to the veteran's service, certification as to the 
veteran's service, and retirement information sheet from the 
Armed Forces of the Philippines.  Initially, in August 1972,  
the RO denied service connection for the cause of the 
veteran's death because service treatment records were 
negative for any disability, he did not file for service 
connection for any disability during his lifetime, and the 
first indication of the disabilities listed as causes of 
death (hepatic coma due to acute hepatic necrosis and 
diabetes mellitus) were on the death certificate.  The RO 
subsequently denied applications to reopen the appellant's 
claim because new and material evidence had not submitted.   

In addition to duplicate documents already of record, the new 
evidence also includes a court certification as to the 
absence of divorce records, an affidavit from the veteran's 
son as to the marriage between the appellant and the veteran, 
a copy of the appellant's identification card from the Armed 
Forces of the Philippines, and a clinical record sheet from 
Victoriano Luna General Hospital showing that the veteran had 
diagnoses of tuberculosis of the lung, diabetes mellitus, 
diabetic gangrene of the right foot, and septicemia during 
his terminal hospitalization.  None of this evidence shows 
that the veteran's cause of death was related to service.  
The latter record reflects disability the veteran exhibited 
during his terminal hospitalization, but is not substantially 
different than the certificate of death that is dated in the 
same month.  However, this evidence does not suggest that 
pertinent disability is related to service or that any 
disability related to service was implicated in the veteran's 
demise.  Therefore, the submitted evidence is not considered 
material.  

In sum, the newly received evidence fails to relate to an 
unestablished fact necessary to substantiate the claim.  It 
does not raise a reasonable possibility of establishing the 
claim.  38 C.F.R. § 3.156.  The evidence, therefore, cannot 
be considered new and material for the purpose of reopening 
the service connection claim for the cause of the veteran's 
death.  Accordingly, the claim is not reopened.




ORDER


New and material evidence has not been received to reopen the 
claim for service connection for the cause of the veteran's 
death.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


